NUMBER 13-17-00433-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

VICTOR SUAREZ,                                                         APPELLANT,

                                          v.

THE STATE OF TEXAS,                                                      APPELLEE.


              On appeal from the County Court at Law No. 2
                       of Hidalgo County, Texas.


                         ORDER OF ABATEMENT
           Before Justices Rodriguez, Longoria, and Hinojosa
                           Order Per Curiam

      This cause is before the Court on the appellant’s unopposed motion to abate

for findings of fact and conclusions of law. Appellant has filed a notice of appeal from

his conviction for driving while intoxicated. On March 25, 2017, the trial court issued

an order denying a motion to suppress. The trial court has not made findings of fact
and conclusions of law in support of its decision to deny appellant’s motion to suppress.

Appellant’s motion requests that this Court abate the appeal to the trial court for

findings of fact and conclusions of law regarding to the motion to suppress. The State

does not oppose this motion.

       The Texas Court of Criminal Appeals has held that suppression findings and

conclusions are mandatory even when “neither party requested written findings at any

level of the proceedings, and the issue was not considered by the lower court.”

Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim. App. 2013).           Accordingly, we

GRANT appellant’s unopposed motion to abate for findings of fact and conclusions of

law. This cause is REMANDED to the trial court with instructions to make and file

findings of fact and conclusions of law. The trial court shall cause a supplemental

clerk’s record containing the findings and conclusions to be filed with the Clerk of this

Court within thirty days from the date of this order. The appeal will be reinstated upon

receipt of the supplemental clerk’s record and upon further order of this Court.

       It is so ORDERED.

                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of December, 2017.




                                           2